Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to Applicant’s election filed on November 9, 2021.
Claims 1, 9-12, and 14-20 are being examined in this office action.

Claim Objections
Claims 1, 9, and 14-15 are objected to because of the following informalities: 
The letter “a” is duplicated in line 2 of claim 1. This appears to be a typographical error.  
The word “value” in claims 1, 9, and 14-15 should be “valve”. This appears to be a typographical error.
Appropriate correction is required.

Election/Restrictions
Claims 2-8 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 9, 2021.
Applicant's election with traverse of claims 1, 9-12, and 14-20 in the reply filed on November 9, 2021 is acknowledged.  The traversal with respect to the embodiments Figs. 20- 22 and Figs. 26-27 is on the ground(s) that all of these embodiments include a component movable to cause the actuation lever to be in an actuating position relative 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 18 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wolfberg (US Patent No. 6,543,664 B2).
Regarding claim 1, Wolfberg discloses a method of operating a fastener-driving tool (10 – Fig. 1) including a housing (12), a trigger (16, 18 – Fig. 3) movable relative to the housing from a rest position (“first position”) to an activating position (“second position”) (Col. 4, lns 2-5), a control valve (52) actuatable to initiate fastener driving (Col. 4, lns 21-24), an actuation lever (34, 36) movable relative to the control valve from a non-actuating position (Fig. 3) to an actuating position (Fig. 4), and a workpiece-contact element (44) movable relative to the housing from an extended position (“normal or extended position” – Fig. 5) to a retracted position (“depressed or retracted position” – Fig. 3) (Col. 4, ln 47), said method comprising: 
in a sequential actuation mode (“sequential (S)” – Col. 4, lns 61-62) for the fastener-driving tool, causing the actuation lever to be in the non-actuating position relative to the control value such that movement of the workpiece-contact element from the extended position to the retracted position and subsequent movement of the trigger from the rest position to the activating position, causes actuation of the control valve to initiate fastener driving (Col. 5, lns 4-20, Figs. 3-4); and 
automatically causing the fastener-driving tool to be in a contact actuation mode (“bottom-tripped (B)” – Col. 4, lns 61-62) wherein the actuation lever is in the actuating position relative to the control value such that movement of the workpiece-contact element from the extended position to the retracted position causes actuation of the control valve to initiate fastener driving (Col. 5, lns 21-37 – Fig. 5).

Regarding claim 18, Wolfberg discloses the method as recited above, wherein the method as recited above, which includes causing the fastener-driving tool to be in the contact actuation mode until a release event occurs (Col. 5, lns 21-37 – Fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 9, 14-17 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolfberg (US Patent No. 6,543,664 B2) in view of Fehrs et al. (US Patent No. 4,351,464, herein, Fehrs).
 	Regarding claim 9, Wolfberg discloses the method as recited above.
Wolfberg does not expressly disclose that the work-piece contact element includes a first component and a second component movable relative to the first component, and which includes moving the second component relative to the first component to automatically cause the fastener-driving tool to be in the contact actuation mode wherein the actuation lever is in the actuating position relative to the control valve.
Fehrs teaches a work-piece contact element (15, 18, 21) including a first component (15) and a second component (21) movable relative to the first component (Figs.1-2), and which includes moving the second component relative to the first component to automatically cause the fastener-driving tool to be in the contact actuation mode wherein the actuation lever is in the actuating position relative to the control valve.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Wolfberg so that the work-piece contact element includes a first component and a second component movable relative to the first component, and which includes moving the second component relative to the first component to automatically cause the fastener-driving tool to be in the contact actuation mode wherein the 

Regarding claim 14, Wolfberg in view of Fehrs teaches the method as recited above, wherein the work-piece contact element (Fehrs, 15, 18, 21) includes a first component (Fehrs, 15) and a second component (Fehrs, 21) slidable relative to the first component (Fehrs, Figs.1-2), and which includes sliding the second component relative to the first component to automatically cause the fastener-driving tool to be in the contact actuation mode wherein the actuation lever is in the actuating position relative to the control value.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Wolfberg so that the work-piece contact element includes a first component and a second component slidable relative to the first component, and which includes sliding the second component relative to the first component to automatically cause the fastener-driving tool to be in the contact actuation mode wherein the actuation lever is in the actuating position relative to the control value as taught by Fehrs in order to ensure that the tool is in contact with the workpiece before firing, therefore increasing the safety of the tool.

Regarding claim 15, Wolfberg in view of Fehrs teaches the method as recited above, wherein the work-piece contact element (Fehrs, 15, 18, 21) includes a first Fehrs, 15) and a second component (Fehrs, 21) translatable relative to the first component (Fehrs, Figs.1-2), and which includes translating the second component relative to the first component to automatically cause the fastener-driving tool to be in the contact actuation mode wherein the actuation lever is in the actuating position relative to the control value.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Wolfberg so that the work-piece contact element includes a first component and a second component translatable relative to the first component, and which includes translating the second component relative to the first component to automatically cause the fastener-driving tool to be in the contact actuation mode wherein the actuation lever is in the actuating position relative to the control value as taught by Fehrs in order to ensure that the tool is in contact with the workpiece before firing, therefore increasing the safety of the tool.

Regarding claim 16, Wolfberg in view of Fehrs teaches that the method as recited above, wherein fastener-driving tool includes a processor (Fehrs, 17), and which includes controlling a position of the actuation lever via the processor (Fehrs, Col. 4, lns 43-49).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Wolfberg so that the fastener-driving tool includes a processor, and which includes controlling a position of the actuation lever via the processor as taught by Fehrs in order 

Regarding claim 17, Wolfberg in view of Fehrs teaches the method as recited above, wherein the method as recited above, which includes causing the processor to control the position of the actuation lever based on a designated time period (Fehrs, Col. 4, lns 43-49).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Wolfberg so that the processor to control the position of the actuation lever based on a designated time period as taught by Fehrs in order to ensure that the tool is in contact with the workpiece before firing, therefore increasing the safety of the tool.

Regarding claim 20, Wolfberg in view of Fehrs teaches the method as recited above, wherein the fastener-driving tool includes a sensor (Fehrs, 17), and which includes sensing via the sensor whether the trigger is in the rest position or the activating position (Fehrs, Col. 4, lns 41-60).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Wolfberg so that the fastener-driving tool includes a sensor, and which includes sensing via the sensor whether the trigger is in the rest position or the activating position as taught by Fehrs in order to further ensure that the tool is in contact with the workpiece before firing, therefore increasing the safety of the tool.

Allowable Subject Matter
Claims 10-12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





December 3, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731